UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 5, 2007 (Date of Report - Date of earliest event reported on) COMMUNITY BANCORP. Vermont 000-16435 03-0284070 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) Derby Road, Derby, Vermont 05829 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number: (802) 334-7915 Not Applicable (Former name, former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17CFR 203.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. In a press release dated October 5, 2007, the Company announced the intent to pay a cash dividend on November 1, 2007 to shareholders of record as of October 15, 2007.The text of the press release is filed in this current report as Exhibit 99.1. Item 9.01.Financial Statements, Proforma Financial Information and Exhibits. (a) Inapplicable. (b) Inapplicable. (c) Exhibits. The following exhibit, referred to in Item 8.01 of this report, is filed, herewith: Exhibit 99.1 - Text of press release, dated October 5, 2007, announcing the cash dividend payable on November 1, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY BANCORP. DATED: October 5, 2007 /s/ Stephen P. Marsh Stephen P. Marsh, President & Chief Operating Officer (Chief Financial Officer)
